Mr. Richard Doran General Counsel Department of Health and Rehabilitative Services 1317 Winewood Boulevard Tallahassee, Florida 32399-0700
Dear Mr. Doran:
Your predecessor asked substantially the following question:
Does section 154.011(1), Florida Statutes, require that a county provide state-funded primary care only through a county public health unit where there is no county public health hospital owned and operated directly by the county?
In sum:
While section 154.011(1), Florida Statutes, requires that the primary care services program be organized through the county public health units, if there is no county public health hospital owned and operated by the county, the county public health unit is not required to provide all of the services required under the program but may organize the provision of such services by other entities.
Part I of Chapter 154, Florida Statutes, authorizes the several counties of this state to cooperate with the Department of Health and Rehabilitative Services (HRS) in the establishment and maintenance of full-time public health units in such counties for the promotion of the public's health, the control and eradication of preventable diseases, and the provision of primary health care for special populations.1 To accomplish this purpose, HRS and the counties are required to enter into contracts that provide for the establishment of a functional system of public health unit services within the counties, including environmental health services, communicable disease control services, and primary care services.2
Section 154.011(1), Florida Statutes, provides that it is the intent of the Legislature that all 67 counties offer primary care services through contracts for Medicaid recipients and other qualified low-income persons. Pursuant to section 154.011(1)(a) and (b),
(a) The [Department of Health and Rehabilitative Services] shall enter into contracts with the county governing body for the purpose of expanding primary care coverage. The county governing body shall have the option of organizing the primary care programs through county public health units or through county public hospitals owned and operated directly by the county. . . .
(b) Each county's primary care program may utilize any or all of the following options of providing services: offering services directly through the county public health units; contracting with individual or group practitioners for all or part of the service; or developing service delivery models which are organized through the county public health units but which utilize other service or delivery systems available, such as federal primary care programs or prepaid health plans. In addition, counties shall have the option of pooling resources and joining with neighboring counties in order to fulfill the intent of this section.
Subsection (1)(c) of the statute sets forth certain minimum requirements for each primary care program.
The parameters of the above provisions have not been judicially determined by the appellate courts of this state. Section154.011(1)(a), Florida Statutes, however, gives the county the option of organizing the primary care program through either the county public health unit (CPHU) or a county owned and operated public hospital, while paragraph (1)(b) authorizes the program to utilize a variety of options in the provision of services. Reading the two paragraphs together to give effect to each, it appears that in those counties not having a county owned and operated public hospital, the primary care program is to operate through the CPHU.3 The CPHU, however, is not required to provide all the services offered under the program but may organize the provision of services required under the program by using other entities. Thus, the statute does not prevent the program from utilizing a variety of options in providing services so long as the oversight of the program is coordinated and organized through the CPHU.
An examination of the legislative history surrounding the enactment of section 154.011, Florida Statutes, indicates that the legislation sought to direct that the primary care programs be organized through the CPHUs (or a county owned and operated hospital). It allows the county, however, to utilize other service delivery systems that may be available and permits the CPHUs to contract with individual or group practitioners to provide services.4
Accordingly, I am of the opinion while section 154.011(1), Florida Statutes, requires that the primary care services pro-gram be organized through the county public health units, if there is no county public health hospital owned and operated directly by the county the services offered under that program may be provided by other entities.
Sincerely,
Robert A. Butterworth Attorney General
RAB/tjw
1 Section 154.01(1), Fla. Stat. (1995). And see, s. 154.001, Fla. Stat. (1995), setting forth the legislative intent for such a program:
It is the intent of the Legislature to promote, protect, maintain, and improve the health and safety of all citizens and visitors of this state through a system of coordinated public health unit services. The Legislature recognizes the unique partnership which necessarily exists between the state and its counties in meeting the public health needs of the state. To strengthen this partnership, the Legislature intends that the public health needs of the several counties be provided through contractual arrangements between the state and each county. The Legislature also recognizes the importance of meeting the educational needs of Florida's public health professionals.
2 Section 154.01(3), Fla. Stat. (1995). And see, s.154.01(2)(a), (b), and (c), Fla. Stat. (1995), respectively defining "environmental health services," "communicable disease control services," and "primary care services."
3 See, Ideal Farms Drainage District v. Certain Lands,19 So.2d 234 (Fla. 1944); Forsythe v. Longboat Key Beach Erosion Control District, 604 So.2d 452 (Fla. 1992) (all parts of a statute must be read together in order to achieve a consistent whole); State v. Haddock, 140 So.2d 631 (Fla. 1st DCA 1962).
4 See, Final Staff Analysis  Economic Impact Statement on CS/HB 1384 (enacted as Chapter 87-92, Laws of Florida), Health Care Committee, Florida House of Representatives, dated August 15, 1988. And see, Senate Staff Analysis and Economic Impact Statement on CS/SBs 484, 498 and 247 (companion bills to CS/HB 1384), stating that the bill "[p]rovides options to county public health units to provide primary care services directly, contract with other providers for all services, or develop service delivery models organized through the county public health unit which utilize other available service and delivery systems."